                Case 2:19-cv-01656-RSL Document 38 Filed 04/15/20 Page 1 of 2




 1                                                                      The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9    MADELEINE F. SHATTENKIRK, individually
      and on behalf of all others similarly situated,
10                                                            No. 19-cv-01656-RSL
                                         Plaintiff,
11                                                            NOTICE OF APPEARANCE
               v.
12
      ALASKA AIRLINES, INC., a Delaware
13    corporation,
14                                       Defendant.
15             TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

16             PLEASE TAKE NOTICE that Fred Burnside hereby appears as counsel of record for

17    Defendant Alaska Airlines, Inc. in the above-entitled action. Copies of all future papers and

18    pleadings herein, except original process, shall be served upon the attorney of record at the

19    addresses listed below.

20             DATED this 15th day of April 2020.

21                                                    DAVIS WRIGHT TREMAINE LLP
                                                      Attorney for Defendant Alaska Airlines, Inc.
22
                                                      By:   s/ Fred Burnside
23                                                          Fred Burnside, WSBA # 32491
                                                            920 Fifth Avenue, Suite 3300
24                                                          Seattle, WA 98101-1610
                                                            Ph: (206) 622-3150
25                                                          Fax: (206) 757-7700
                                                            E-mail: fredburnside@dwt.com
26

27

                                                                                  Davis Wright Tremaine LLP
     NOTICE OF APPEARANCE (19-cv-01656-RSL) - 1                                            L AW O FFICE S
      4834-1281-7082v.1 0017572-000521                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
                Case 2:19-cv-01656-RSL Document 38 Filed 04/15/20 Page 2 of 2




 1                                       CERTIFICATE OF SERVICE
 2             I hereby certify that on April 15, 2020, I electronically filed the foregoing with the
 3    Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4    those attorneys of record registered on the CM/ECF system. All other parties (if any) shall be
 5    served in accordance with the Federal Rules of Civil Procedure.
 6             DATED this 15th day of April 2020.
 7                                                        Davis Wright Tremaine LLP
 8
                                                          By s/ Fred Burnside
 9                                                          Fred Burnside, WSBA # 32491
                                                            920 Fifth Avenue, Suite 3300
10                                                          Seattle, WA 98101-1610
                                                            Ph: (206) 622-3150
11                                                          Fax: (206) 757-7700
                                                            E-mail: fredburnside@dwt.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                   Davis Wright Tremaine LLP
     NOTICE OF APPEARANCE (19-cv-01656-RSL) - 2                                             L AW O FFICE S
      4834-1281-7082v.1 0017572-000521                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
